Title: To James Madison from Stanley Griswold, 20 April 1808
From: Griswold, Stanley
To: Madison, James



Sir,
Detroit 20th. April 1808.

Your letter of the 16th. ultimo, apprizing me of the revocation of my commission as Secretary of the Territory of Michigan, and enjoining me to deliver the papers and property of that office to the Governor, was received on the 6th. instant, and the injunction has been complied with.  A Receipt of the Governor, by his Agent who was authorised for that purpose, is enclosed.  I am, Sir, respectfully, Your most obedient and humble Servant,

Stanley Griswold,late Secretary of Mich. Tery.


